DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
 
  			                    Status of Claims 
3.   	Claims 1-20 have been canceled. Claims 21 and 31 have been amended. Claims 

21-40 are pending in the Application.


Response to Arguments
4.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claims 21-23, 27-29, 31-33 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shrum, JR. et al. Pub. No.: US 2012/0135684 A1: (Hereinafter “Shrum, JR”), in view of Gruber et al. Pub. No.: US 2013/0311997 A1 (Hereinafter “Gruber”).
Regarding Claim 21, Shrum, JR teaches a system to perform secure data transmissions (see Abstract), comprising: 
	a data processing system (see fig.1 and paragraph [0021]: system 100) comprising an interface (see fig.1: input/output ("I/O") interfaces 135) and a feature recognition engine (see fig.1: a voice recognition module 142 and/or a device recognition module 143), the data processing system to: 
 	receive an audio-based input detected by a microphone of a first computing device (see fig.1: Audio Capture Device (133), and paragraph [0028]: a user may be prompted to speak, and the user's voice may be captured by the audio capture devices 133. The captured voice data may be converted into digital data by one or more suitable analog-to-digital converters, and at least a portion of the digital voice sample may be stored as voice sample data 138.);
 	 generate an audio fingerprint based on the audio-based input (see figure 4, step 420: obtain stored voice Samples and paragraph [0074]: one or more stored generic voice samples and/or one or more voice samples associated with one or more registered users of the customer premise device 105 may be accessed from memory. Emphases added: the stored voice samples is associated with the user's voice captured by the audio capture devices 133 as discussed in paragraph [0028]); 	
determine that the audio fingerprint is associated with an account registered with the first computing device (see paragraphs [0074]- [0075]: in the event the selected audio sample is a voice sample for a registered user, a user identity or user identifier associated with the selected voice sample may be determined. In this regard, a registered user of the customer premise device 105 may be determined based upon the collected audio sample);   
identify profile information comprising network activity data corresponding to the account registered with the first computing device (see paragraph [0097]: user profile and/or user history information for one or more identified registered users may be obtained or accessed from memory. Note: A user device 115 may be configured to interact with the customer premise device 105 via one or more local networks (e.g., a Bluetooth-enabled network, Wi-Fi enabled network, etc.). Once communication is established with the customer premise device 105, the user device 115 may transmit or otherwise communicate a device identifier and/or other device information to the customer premise device 105.); 
a user of the customer premise device 105 may be identified based upon a determined correspondence between the collected audio sample and the selected voice sample and the identity of the user may be verified based upon a user device identification.), a digital component  (paragraphs [0101]: At block 680, the customer premise device 105 may direct the output of programming content to one or more users. For example, the customer premise device 105 may output programming content for presentation via any number of suitable display devices, such as a television in communication with the customer premise device 105) responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device (see fig.5 and paragraph [0086]: registered user of the customer premise device 105 may be determined based upon the identification of a user device. For example, at block 545, the identity of the user may be verified based upon a determined voice sample correspondence.); and 
 transmit, to the first computing device, the digital component (see paragraph [0100]: the customer premise device 105 may direct the output of programming content to one or more users. For example, the customer premise device 105 may output programming content for presentation via any number of suitable display devices, such as a television in communication with the customer premise device 105).   	
Shrum, JR fails to explicitly teach:
	dynamically select, based on a keyword in the audio-based input a sponsored 



	transmit, to the first computing device, the sponsored digital component.

In analogous art, Gruber teaches:
dynamically select, based on a keyword in the audio-based input a sponsored 

digital component (see paragraph [0115]: the DA client receives the input through one or more microphones. For example, the DA client may receive a voice command of the user, such as “book a restaurant at 7 pm.”,…. see paragraph [0116]: the DA server may determine from the input of the user that the user wants to make a restaurant reservation (i.e., identify “making a restaurant reservation” as a requested task type). For example, when the user input is “book a restaurant tonight,” the identified task type is a restaurant reservation that corresponds to at least one restaurant reservation service provider,),
 	transmit, to the first computing device, the sponsored digital component (see paragraph [0122]: The DA server 108 receives (426) the one or more results from the service provider, and sends (428) one or more of the one or more results to the DA client 104., see paragraph [0123]: Alternatively, the service provider sends the one or more results directly back to the client 104 (shown by broken arrow between 424 and 429). Emphases added: the one or more results is related to task types including making restaurant reservations as discussed in, paragraph [0118]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Shrum, JR with the 

teaching taught by Gruber in order to integrate a digital assistant system with one or more third party service provider systems to generate a response to a user request 
Regarding Claim 22, Shrum, JR in view of Gruber teach the system as discussed in the rejection of claim 21. Shrum, JR further teaches the data processing system to: 

 generate, based on the audio-based input and the profile information, an action data structure responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device (see paragraphs [0076] and [0086]: “an action data structure” is interpreted to be a request for customized program as a low diagram shown in fig.6 ); On the other hand, Gruber further teaches transmit, to a third-party provider device, the action data structure, receipt of the action data structure by the third-party provider device causing the third-party provider device to execute the action data structure (see Abstract: In response to identifying the respective task type, the electronic device sends a request to perform at least a portion of a task to a third party service provider of the plurality of third party service providers that is associated with the respective task type.in addition see paragraphs [0091] and [0140-0141]).  

Regarding Claim 23, Shrum, JR in view of Gruber teach the system as discussed in the rejection of claim 21. Shrum, JR further teaches the data processing system to select, based on the audio-based input (see paragraph [0028]) and search history associated with the account (see paragraphs [0097]), the digital component responsive to the determination that the audio fingerprint is associated with the account registered 
	Regarding Claim 27, Shrum, JR in view of Gruber teach the system as discussed in the rejection of claim 21. Gruber further teaches parse the audio-based input to identify a request and a trigger keyword corresponding to the request (see paragraphs [0072], [0073] and [0075]); -3-4847-0084-1305.1Atty Dkt 098981-5477 (GGL-033USCN2)generate, based on the trigger keyword, an action data structure responsive to the request (see paragraphs [0072] and [0073]); compare the action data structure with a characteristic of the audio-based input (see fig.5 and paragraph [0117]); and select, based on the trigger keyword and the comparison, the sponsored digital component via a real-time content selection process (see paragraph [0117]).  


	Regarding Claim 28, JR in view of Gruber teach the system as discussed in the 

rejection of claim 21. Shrum, JR further teaches the data processing system to: 

determine a presence of one or more viewers in a room; and authenticate at least one 

of the one or more viewers in the room (see paragraphs [0022]).    

	Regarding Claim 29, JR in view of Gruber teach the system as discussed in the rejection of claim 21. Shrum, JR further teaches the data processing system to: determine a presence of a plurality of viewers in a room; and determine that at least one of the plurality of viewers in the room is authenticated to perform a task (see paragraphs [0032]).  

  	Regarding Claim 31, Shrum, JR discloses a method of performing secure data 

transmissions (see Abstract), comprising:

	receiving, by a data processing system (see fig.1 and paragraph [0021]: system 100) comprising an interface (see fig.1: input/output ("I/O") interfaces 135) and a feature recognition engine see fig.1: a voice recognition module 142 and/or a device recognition module 143), an audio-based input detected by a microphone of a first computing device (see fig.1: Audio Capture Device (133), and paragraph [0028]: a user may be prompted to speak, and the user's voice may be captured by the audio capture devices 133.);
 	generating, by the data processing system, an audio fingerprint based on the audio-based input (see figure 4, step 420: obtain stored voice Samples and paragraph [0074]: one or more stored generic voice samples and/or one or more voice samples associated with one or more registered users of the customer premise device 105 may be accessed from memory. Emphases added: the stored voice samples are associated with the user's voice captured by the audio capture devices 133 as discussed in paragraph [0028]);
determining, by the data processing system, that the audio fingerprint is associated with an account registered with the first computing device (see paragraphs [0074]- [0075]: in the event the selected audio sample is a voice sample for a registered user, a user identity or user identifier associated with the selected voice sample may be determined. In this regard, a registered user of the customer premise device 105 may be determined based upon the collected audio sample);   
user profile and/or user history information for one or more identified registered users may be obtained or accessed from memory. Note: A user device 115 may be configured to interact with the customer premise device 105 via one or more local networks (e.g., a Bluetooth-enabled network, Wi-Fi enabled network, etc.). Once communication is established with the customer premise device 105, the user device 115 may transmit or otherwise communicate a device identifier and/or other device information to the customer premise device 105.);
dynamically selecting, by the data processing system, based on the audio-based input and the profile information (see Fig.4 and paragraph [0076]: a user of the customer premise device 105 may be identified based upon a determined correspondence between the collected audio sample and the selected voice sample and the identity of the user may be verified based upon a user device identification.), a digital component  (paragraphs [0101]: At block 680, the customer premise device 105 may direct the output of programming content to one or more users. For example, the customer premise device 105 may output programming content for presentation via any number of suitable display devices, such as a television in communication with the customer premise device 105) responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device (see fig.5 and paragraph [0086]: registered user of the customer premise device 105 may be determined based upon the identification of a user device. For example, at block 545, the identity of the user may be verified based upon a determined voice sample correspondence.); and 
transmitting, by the data processing system to the first computing device, the digital component (see paragraph [0100]: the customer premise device 105 may direct the output of programming content to one or more users. For example, the customer premise device 105 may output programming content for presentation via any number of suitable display devices, such as a television in communication with the customer premise device 105).   	
Shrum, JR fails to explicitly teach:
	dynamically selecting, by the data processing system, based on a keyword in the 

audio-based input a sponsored digital component,

	transmitting, to the first computing device, the sponsored digital component.

In analogous art, Gruber teaches:
dynamically selecting, by the data processing system, based on a keyword in the audio-based input a sponsored digital component (see paragraph [0115]: the DA client receives the input through one or more microphones. For example, the DA client may receive a voice command of the user, such as “book a restaurant at 7 pm.”,…. see paragraph [0116]: the DA server may determine from the input of the user that the user wants to make a restaurant reservation (i.e., identify “making a restaurant reservation” as a requested task type). For example, when the user input is “book a restaurant tonight,” the identified task type is a restaurant reservation that corresponds to at least one restaurant reservation service provider,),
The DA server 108 receives (426) the one or more results from the service provider, and sends (428) one or more of the one or more results to the DA client 104., see paragraph [0123]: Alternatively, the service provider sends the one or more results directly back to the client 104 (shown by broken arrow between 424 and 429). Emphases added: the one or more results is related to task types including making restaurant reservations as discussed in, paragraph [0118]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Shrum, JR with the 

teaching taught by Gruber in order to integrate a digital assistant system with one or more third party service provider systems to generate a response to a user request based on information or assistance obtained from at least one of the one or more third party service provider systems, thereby improving and expanding the capabilities of the digital assistant systems.
Regarding Claim 32, Shrum, JR in view of Gruber teach the method as discussed in the rejection of claim 31. Shrum, JR further teaches the data processing system to: generating, based on the audio-based input and the profile information, an action data structure responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device (see paragraphs [0076] and [0086]: “an action data structure” is interpreted to be a request for customized program as a low diagram shown in fig.6 ); On the other hand, Gruber 


 Regarding Claim 33, Shrum, JR in view of Gruber teach the method as discussed in the rejection of claim 31. Shrum, JR further teaches selecting, based on the audio-based input (see paragraph [0028]) and search history associated with the account (see paragraphs [0097]), the digital component responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device (see fig.4, Step 445 and paragraph [0076]). On the other hand, Gruber teaches sponsored digital component (see paragraphs [0116]).
	Regarding Claim 37, Shrum, JR in view of Gruber teach the method as discussed in the rejection of claim 31. Gruber further teaches parsing the audio-based input to identify a request and a trigger keyword corresponding to the request (see paragraphs [0072], [0073] and [0075]); -3-4847-0084-1305.1Atty Dkt 098981-5477 (GGL-033USCN2)generating, based on the trigger keyword, an action data structure responsive to the request (see paragraphs [0072] and [0073]); compare the action data structure with a characteristic of the audio-based input (see 


 	Regarding Claim 38, JR in view of Gruber teach the method as discussed in the 

rejection of claim 31. Shrum, JR further teaches determining a presence of one or more viewers in a room; and authenticating at least one of the one or more viewers in the room (see paragraphs [0022]).    

	Regarding Claim 39, JR in view of Gruber teach the system as discussed in the rejection of claim 31. Shrum, JR further teaches determining a presence of a plurality of viewers in a room; and determining that at least one of the plurality of viewers in the room is authenticated to perform a task (see paragraphs [0032]).  

8. 	Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shrum, JR. et al. Pub. No.: US 2012/0135684 A1: (Hereinafter “Shrum, JR”), in view of Gruber et al. Pub. No.: US 2013/0311997 A1 (Hereinafter “Gruber”), further in view of Timem et al.: Pub. No.: US 2014/0379340 A1: (Hereinafter “Timem”).
Regarding Claim 24, Shrum, JR in view of Gruber teach the system as discussed in the rejection of claim 21. 
Shrum, JR in view of Gruber fail to explicitly teach:


In analogous art, Timem teaches:
 	the data processing system to determine that the audio fingerprint is associated with the account on a confidence score exceeding a predetermined threshold (see paragraphs [0101]: in determining the relationship between the customer and the organization (e.g., in step 1215), the customer may be identified based solely on their voice sample (e.g., the voice sample received in step 1205) if the voice biometric confidence score is high enough and/or exceeds a predetermined threshold.).  
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Shrum, JR in view of Gruber with the teaching taught by Timem for utilizing voice biometrics to prevent unauthorized access to an account without authorization.
 	Regarding Claim 25, Shrum, JR in view of Gruber teach the system as discussed in the rejection of claim 21.
	Shrum, JR in view of Gruber fail to explicitly teach:
	determine that the audio fingerprint is associated with the account on a confidence score exceeding a predetermined threshold;
	select, responsive to the confidence score exceeding the predetermined threshold, an action; and

In analogous art, Timem teaches:
	determine that the audio fingerprint is associated with the account on a confidence score exceeding a predetermined threshold (see paragraphs [0101]: in determining the relationship between the customer and the organization (e.g., in step 1215), the customer may be identified based solely on their voice sample (e.g., the voice sample received in step 1205) if the voice biometric confidence score is high enough and/or exceeds a predetermined threshold.);
	select, responsive to the confidence score exceeding the predetermined threshold (see paragraph [0101]: if the voice biometric confidence score is high enough and/or exceeds a predetermined threshold), an action (see paragraph [0103]: determining the relationship between the customer and the organization (e.g., in step 1215) may include retrieving information associated with at least one of the customer's name, address, accounts, products (which may, e.g., include information about the services and/or goods that the customer uses and/or purchases from the organization)); and
 generate an action data structure to perform the action selected responsive to the confidence score exceeding the predetermined threshold (see paragraph [0103]: determining the relationship between the customer and the organization (e.g., in step 

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Shrum, JR in view of Gruber with the teaching taught by Timem for utilizing voice biometrics to prevent unauthorized access to an account without authorization.
 Regarding Claim 34, Shrum, JR in view of Gruber teach the method as discussed in the rejection of claim 31. 
	Shrum, JR in view of Gruber fail to explicitly teach:
determining that the audio fingerprint is associated with the account on a confidence score exceeding a predetermined threshold.  
In analogous art, Timem teaches:
the data processing system to determine that the audio fingerprint is associated with the account on a confidence score exceeding a predetermined threshold (see paragraphs [0101]: in determining the relationship between the customer and the organization (e.g., in step 1215), the customer may be identified based solely on their 

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Shrum, JR in view of Gruber with the teaching taught by Timem for utilizing voice biometrics to prevent unauthorized access to an account without authorization.
	Regarding Claim 35, Shrum, JR in view of Gruber teach the method as discussed in the rejection of claim 31.
	Shrum, JR in view of Gruber fail to explicitly teach:
	determining that the audio fingerprint is associated with the account on a confidence score exceeding a predetermined threshold;
	selecting, responsive to the confidence score exceeding the predetermined threshold, an action; and
 generating an action data structure to perform the action selected responsive to the confidence score exceeding the predetermined threshold.  
In analogous art, Timem teaches:
	determining that the audio fingerprint is associated with the account on a confidence score exceeding a predetermined threshold (see paragraphs [0101]: in determining the relationship between the customer and the organization (e.g., in step 1215), the customer may be identified based solely on their voice sample (e.g., the 
	selecting, responsive to the confidence score exceeding the predetermined threshold (see paragraph [0101]: if the voice biometric confidence score is high enough and/or exceeds a predetermined threshold), an action (see paragraph [0103]: determining the relationship between the customer and the organization (e.g., in step 1215) may include retrieving information associated with at least one of the customer's name, address, accounts, products (which may, e.g., include information about the services and/or goods that the customer uses and/or purchases from the organization)); and
 generating an action data structure to perform the action selected responsive to the confidence score exceeding the predetermined threshold (see paragraph [0103]: determining the relationship between the customer and the organization (e.g., in step 1215) may include retrieving information associated with at least one of the customer's name, address, accounts, products (which may, e.g., include information about the services and/or goods that the customer uses and/or purchases from the organization), see paragraph [0101]: if the voice biometric confidence score is high enough and/or exceeds a predetermined threshold)). 

Therefore, it would have been obvious to one ordinary skill in the art before the 



 9.	Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Shrum, JR. et al. Pub. No.: US 2012/0135684 A1: (Hereinafter “Shrum, JR”), in view of Gruber et al. Pub. No.: US 2013/0311997 A1 (Hereinafter “Gruber”), in view of Torgersrud et al.: Pub. No.: US 2012/0262271 A1: (Hereinafter “Torgersrud”), further in view of SYRDAL et al.: Pub. No.: US 2012/0281885 A1: (Hereinafter “SYRDAL”).	
 	Regarding Claim 26, Shrum, JR in view of Gruber teach the system as discussed in the rejection of claim 21. 
	Shrum, JR in view of Gruber fail to explicitly teach:
 	the data processing system to: receive an image comprising a facial feature; generate a facial recognition score based on a comparison between the image and a preregistered image; and 
authenticate a source of the audio-based input based on the facial recognition score.  

In analogous art, Torgersrud discloses:
the data processing system to (see paragraph [0056]: the kiosk 102 includes a processor-based computer system 400):
the kiosk 102 will use facial detection software to ensure that a face is present in the camera field of view.);
generate a facial recognition score based on a comparison between the image and a preregistered image (see paragraph [0067]: the facial verification processing includes comparing an image captured by the camera 303 of the kiosk 102 with a pre-stored image of the resident); and   
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Shrum, JR in view of Gruber with the teaching taught by Torgersrud in order to authenticate the identity of a user by verifying a personal identification number entered by the user and also performing one or more of a facial recognition via the camera or a biometric voice recognition via the microphone.
Shrum, JR in view of Gruber and Torgersrud fail to explicitly teach:
authenticate a source of the audio-based input based on the facial recognition score.
In analogous art, SYRDAL teaches:
authenticate a source of the audio-based input based on the facial recognition score (see paragraph [0040]:The speaker verification service 402 can select specific dynamic image features from the database 416 based on user profile 414 information. If the speaker verification service 402 determines that the inputs are a sufficiently close 
 Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Shrum, JR in view of Gruber and Torgersrud with the teaching taught by SYRDAL in order to confirm an identity of a particular speaker based on dynamic facial features of a user while the user is speaking, so that the identity of a user is verified to prevent security risks.
	Regarding Claim 36, Shrum, JR in view of Gruber teach the method as discussed in the rejection of claim 31. 
	Shrum, JR in view of Gruber fail to explicitly teach:
 	receiving an image comprising a facial feature; 
generating a facial recognition score based on a comparison between the image and a preregistered image; and 
authenticating a source of the audio-based input based on the facial recognition score.  

In analogous art, Torgersrud discloses:
receiving an image comprising a facial feature (see paragraph [0064]: the camera of the kiosk 102 is activated. An image or video of the resident logging on is the kiosk 102 will use facial detection software to ensure that a face is present in the camera field of view.);
generating a facial recognition score based on a comparison between the image and a preregistered image (see paragraph [0067]: the facial verification processing includes comparing an image captured by the camera 303 of the kiosk 102 with a pre-stored image of the resident); and   
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Shrum, JR in view of Gruber with the teaching taught by Torgersrud in order to authenticate the identity of a user by verifying a personal identification number entered by the user and also performing one or more of a facial recognition via the camera or a biometric voice recognition via the microphone.
Shrum, JR in view of Gruber and Torgersrud fail to explicitly teach:
authenticating a source of the audio-based input based on the facial recognition score.
In analogous art, SYRDAL teaches:
authenticating a source of the audio-based input based on the facial recognition score (see paragraph [0040]:The speaker verification service 402 can select specific dynamic image features from the database 416 based on user profile 414 information. If the speaker verification service 402 determines that the inputs are a sufficiently close match to the dynamic image features based on a similarity threshold, then the speaker verification service 402 confirms the identity to the client device 410 through the network 
 Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Shrum, JR in view of Gruber and Torgersrud with the teaching taught by SYRDAL in order to confirm an identity of a particular speaker based on dynamic facial features of a user while the user is speaking, so that the identity of a user is verified to prevent security risks.


10.	Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shrum, JR. et al. Pub. No.: US 2012/0135684 A1: (Hereinafter “Shrum, JR”), in view of Gruber et al. Pub. No.: US 2013/0311997 A1 (Hereinafter “Gruber”), further in view of Tamir et al. Pub. No.: US 2008/0071537 A1: (Hereinafter “Tamir”).
	Regarding Claim 30, Shrum, JR in view of Gruber teach the system as discussed in the rejection of claim 21. 
 	Shrum, JR in view of Gruber fail to explicitly disclose:
	receive a second input audio signal detected by the microphone of the first computing device; 
detect, based on a characteristic of the second input audio signal, an alarm condition; and

In analogous art, Tamir teaches:
	receive a second input audio signal detected by the microphone of the first computing device (see paragraph [0086] the second voice sample may be received as an audio sample from a software application being executed on a mobile device); 
detect, based on a characteristic of the second input audio signal, an alarm condition (see paragraph [0094]: user interface 1100 may include a notification 1105 that may be configured to inform the user that collected voice biometrics (e.g., the voice sample received in step 905 of the example method discussed above) do not match and/or that one or more accounts have been locked accordingly. For instance, as in the illustrated example, notification 1105 may inform the user of a voiceprint mismatch,); and
 prevent, responsive to the alarm condition, execution of an action data structure based on the second input audio signal (see paragraph [0094]: user interface 1100 may include a notification 1105 that may be configured to inform the user that collected voice biometrics (e.g., the voice sample received in step 905 of the example method discussed above) do not match and/or that one or more accounts have been locked accordingly. Examiner note: accounts have been locked (e.g., so as to prevent any 

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Shrum, JR in view of Gruber with the teaching taught by Tamir in order verify and identify authorized users, for discriminating between them and unauthorized users using voice input and output to control and activate user devices.
Regarding Claim 40, Shrum, JR in view of Gruber teach the method as discussed in the rejection of claim 31. 
 	Shrum, JR in view of Gruber fail to explicitly disclose:
	receiving a second input audio signal detected by the microphone of the first computing device; 
detecting, based on a characteristic of the second input audio signal, an alarm condition; and
preventing, responsive to the alarm condition, execution of an action data structure based on the second input audio signal.
In analogous art, Tamir teaches:
	receiving a second input audio signal detected by the microphone of the first computing device (see paragraph [0086] the second voice sample may be received as an audio sample from a software application being executed on a mobile device); 
 user interface 1100 may include a notification 1105 that may be configured to inform the user that collected voice biometrics (e.g., the voice sample received in step 905 of the example method discussed above) do not match and/or that one or more accounts have been locked accordingly. For instance, as in the illustrated example, notification 1105 may inform the user of a voiceprint mismatch,); and
 preventing, responsive to the alarm condition, execution of an action data structure based on the second input audio signal (see paragraph [0094]: user interface 1100 may include a notification 1105 that may be configured to inform the user that collected voice biometrics (e.g., the voice sample received in step 905 of the example method discussed above) do not match and/or that one or more accounts have been locked accordingly. Examiner note: accounts have been locked (e.g., so as to prevent any further transactions from being performed with respect to the account), see paragraph [0090]).

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Shrum, JR in view of Gruber with the teaching taught by Tamir in order verify and identify authorized users, for discriminating between them and unauthorized users using voice input and output to control and activate user devices.

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAZAR TILAHUN whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://pair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAZAR TILAHUN/Examiner, Art Unit 2424